Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 1 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 2 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 3 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 4 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 5 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 6 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 7 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 8 of 9
Case 19-10528-1-rel   Doc 2   Filed 03/25/19 Entered 03/25/19 14:29:21   Desc Main
                              Document      Page 9 of 9
